Exhibit 10(o)(4)

 

AMENDMENT NO. 3

TO

ALLTEL CORPORATION 401(k) PLAN

(January 1, 2001 Restatement)

 

WHEREAS, ALLTEL Corporation (the "Company") maintains the ALLTEL Corporation
401(k) Plan, as amended and restated effective January 1, 2001, and subsequently
further amended, (the "Plan"); and

 

WHEREAS, the Company desires further to amend the Plan;

 

NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan in the
respects hereinafter set forth:

 

1.                                       Effective coincident with the Closing
within the meaning of the Stock Purchase Agreement by and between ALLTEL
Corporation and Fidelity National Financial, Inc. dated as of January 28, 2003
(the "SP Agreement"), Section 1.14 of the Plan is amended to provide as follows:

 

1.14                           Employer

 

ALLTEL Corporation and any other member of the Controlled Group that has adopted
the Plan pursuant to Section 3.01 or any corresponding predecessor provision of
the Plan.

 

2.                                       Effective as of March 31, 2003, Section
1.34 of the Plan is amended to provide as follows:

 

1.34                           Settlement Date

 

The date on which a Participant's interest under the Plan becomes distributable
in accordance with Article XIV and Article XV following his termination of
service.  Beginning March 31, 2003, a Participant's interest under the Plan
becomes distributable in accordance with Article XIV and Article XV following
his termination of service, his "severance from employment" within the meaning
of Section 401(k)(2)(B)(i)(l) of the Code, or both.  Beginning March 31, 2003,
the immediately preceding sentence shall apply to a Participant who had a
"severance from employment" within the meaning of Section 401(k)(2)(B)(i)(l) of
the Code, but not a termination of service, prior to April 1, 2003.

 

 

--------------------------------------------------------------------------------


 

3.                                       Effective as of March 22, 2003, a new
Article XXX is added to the end of the Plan to provide as follows:

 

ARTICLE XXX

 

SPECIAL PROVISIONS IN CONNECTION WITH FIDELITY
NATIONAL FINANCIAL, INC. TRANSACTION

 

30.1                           Small Benefit Cash-Out

 

Notwithstanding the provisions of Section 15.04, for a Participant who is
employed by a Transferred Business Company within the meaning of the Stock
Purchase Agreement by and between ALLTEL Corporation and Fidelity National
Financial, Inc. dated as of January 28, 2003 (the "SP Agreement") as of the
Closing Date within the meaning of the SP Agreement, who is a Continuing
Business Employee within the meaning of the SP Agreement, who is no longer
employed by any member of the Controlled Group immediately following the Closing
within the meaning of the SP Agreement and who has a loan as provided in Article
XVIII outstanding at the time of the Closing, the provisions of Section 15.04
shall not apply for the period during which the loan is outstanding or, if
earlier, until the loan is in default.

 

30.2                           Compensation

 

Notwithstanding the provisions of Section 1.09, the Compensation of any Employee
who immediately prior to the first payroll period beginning after March 22, 2003
is then indicated on Section 6.2(a) of the Disclosure Schedule to the Stock
Purchase Agreement by and between ALLTEL Corporation and Fidelity National
Financial, Inc. dated as of January 28, 2003 shall not include or take into
account any amounts (that would otherwise be Compensation) for payroll periods
beginning after March 22, 2003.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be executed on this 14 day of March, 2003, to be effective as
provided herein.

 

 

ALLTEL CORPORATION

 

 

 

By:

/s/ Scott T. Ford

 

 

Title:  President & CEO

 

2

--------------------------------------------------------------------------------

n=